DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on July 29, 2022 PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Status of Claims
The following is a non-final office action. 
Claims [11-18] are currently pending and have been examined on their merits. 
Claims 11-14, 16, and 18 are currently amended see REMARKS April 26, 2021.
Claims 19-20 are canceled see REMARKS April 26, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
Claim 11: Core engine means for creating the digital badge; issuer means for receiving instructions from an issuer, and for issuing the digital badge; and an earner gateway means for providing a notification. 
Claim 12: Core engine means for receiving instructions, means for creating the digital badge.
Claim 14: Core engine means for executing a self-issue procedure.
Claim 17: Core engine means for receiving an acceptance.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon consulting the specification, the terms “core engine” is described as including one or more processors that are configured to execute computer readable instructions stored at non-transitory computer readable media (Specification [0035]), but the inclusion of any other hardware beyond the one or more processors is unclear. Therefore, the core engine will be interpreted under the broadest reasonable interpretation as being generic hardware consisting of one or more processors configured to execute computer readable instructions. However, upon consulting the specification the terms, “issuer means” and “earner gateway means” are unclear as to whether or not they are hardware or software limitations. Therefore, these limitations will be interpreted using the broadest reasonable interpretation of these generic placeholders being generic pieces of computer software capable of performing the corresponding recited claim limitations throughout this review.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “executing a self-issuer procedure.” However, it is unclear by the current claim limitations what the specific steps are that comprise the recited self-issuer procedure. The specification recites that “an individual can create a self-issue badge that can be verified by his/her HR manager, or other appropriate personnel” (Specification [0069]). The Examiner notes that it is unclear if this verification is a part of the self-issuer procedure. It is also unclear if the verification step is a part of the procedure, whether or not there are any other steps to the procedure. Therefore, the claims are indefinite failing to claim the recited invention in a way that one of ordinary skill in the art could replicate the claimed limitation. 
Therefore, claim 14 is rejected under 35 USC 112. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 11-18 recite a system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices) and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claim 11 recites: providing to a user, the data including data corresponding to an image; receiving instructions from an issuer, and for creating a badge; and providing, to an earner, a notification of the creation of the badge and a reference to a location at which the badge is located.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to mentally create a series of requirements for another individual to earn a certificate, badge, or some other symbol of achievement. As well as present the achievements along with a symbol of achievement. Examples of similar cases the courts have identified as reciting a mental process include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking the achievements of a user as well as presenting information about the user’s accomplishments to others). The claims are directed to the subgroup of managing personal behavior or relationships or interactions between people as they relate to following a series of rules or instructions for a user to create and issue a type of badge. Examples of similar cases the courts have identified as reciting a method of organizing human activity include: filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis) and An example of a claim reciting social activities is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 126 USPQ2d 1498 (Fed. Cir. 2018). The social activity at issue in Voter Verified was voting. The patentee claimed "[a] method for voting providing for self-verification of a ballot comprising the steps of" presenting an election ballot for voting, accepting input of the votes, storing the votes, printing out the votes, comparing the printed votes to votes stored in the computer, and determining whether the printed ballot is acceptable. 887 F.3d at 1384-85, 126 USPQ2d at 1503-04. The Federal Circuit found that the claims were directed to the abstract idea of "voting, verifying the vote, and submitting the vote for tabulation", which is a "fundamental activity that forms the basis of our democracy" and has been performed by humans for hundreds of years. 887 F.3d at 1385-86, 126 USPQ2d at 1504-05.
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 11: A system for providing data contained in a digital badge, the digital badge comprising a badge data structure, a computer application, the data including data corresponding to a digital image, the system comprising: core engine means, including one or more processors; processor readable storage media; an issuer gateway means; and an earner gateway means.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 12-18 further narrow the abstract idea recited in the independent claim 11 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to have computers gather data on users’ activities and information on a social network. (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to one of ordinary skill in the art to ascertain the proficiencies possessed by individuals by gleaning information from trusted organizations or other sources and using that information to issue some sort of symbol or certificate to prove to other individuals a user’s proficiencies (see specification [0003-0004]). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 12-18 are directed to further narrowing the abstract idea of creating a badge, issuing a badge, and accepting a badge and are therefore directed towards the same abstract idea as independent claim 11. 

Dependent claims 12-18 do not recite any additional elements that have not been examined above. 

Therefore, claims 11-18 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Antin (US 2013/0086484).
Claims 11: Antin discloses a system for providing data contained in a digital badge data, the digital badge comprising a badge data structure, to a user of a computer application (Paragraph [0005]; [0026] in accordance with another embodiment, at least one graphical user interface supporting generation of a custom badge may be provided. The custom badge may be represented by a media token and have associated therewith a set of rules (badge data structure). The system may provide data regarding one or more individuals that have been awarded a particular badge via a graphical user interface, which may be made available to the user that generated the particular badge. Data obtained, generated, received, and/or maintained by the server may be stored to one or more databases); 
the data including data corresponding to a digital image, the system comprising: core engine means, including one or more processors, for creating the digital badge (Paragraph [0005]; [0026]; [0047]; Figs. 3-4, in accordance with another embodiment, at least one graphical user interface supporting generation of a custom badge may be provided. The custom badge may be represented by a media token and have associated therewith a set of rules. The system may create and store a badge having the set of rules and represented by the media token, wherein an instance of the badge represented by the media token is automatically awarded to individuals satisfying the set of rules. The system may provide data regarding one or more individuals that have been awarded a particular badge via a graphical user interface, which may be made available to the user that generated the particular badge. Data obtained, generated, received, and/or maintained by the server may be stored to one or more databases. The system may generate a user generated badge in response to input received via a graphical user interface. The user generated badge may be represented by a media token and have associated therewith a set of rules (data structure) defining one or more activities to be completed); 
processor readable storage media configured to store the digital badge and the data corresponding to the digital image (Paragraph [0005]; [0026]; [0084]; Figs. 3-4, in accordance with another embodiment, at least one graphical user interface supporting generation of a custom badge may be provided. The custom badge may be represented by a media token (digital image) and have associated therewith a set of rules (data structure). The system may create and store a badge having the set of rules and represented by the media token, wherein an instance of the badge represented by the media token is automatically awarded to individuals satisfying the set of rules. The system may provide data regarding one or more individuals that have been awarded a particular badge via a graphical user interface, which may be made available to the user that generated the particular badge. Data obtained, generated, received, and/or maintained by the server may be stored to one or more databases); 
at least a portion of the data presentable as a digital overlay to the image (Paragraph [0025-0026]; Fig. 2A, a badge that has been generated by a user may be made available by the user to the public. For example, a name of the badge, a media token representing or associated with the badge, and criteria for earning an instance of the badge may be made available via the user’s profile (The examiner notes that the broadest reasonable interpretation of a portion of the data presentable corresponding to an image would include a presentation of the criteria for earning the digital badge being presented on a user’s profile). Although an image is commonly used to represent a badge, the media token may include a digital instantiation of one or more of a variety of types of media including, a digital image, and video, and/or audio clip. In addition, the account data may be automatically updated to include information pertaining to badges that have been earned by the user); 
issuer gateway means for receiving instructions from an issuer, and for issuing the digital badge (Paragraph [0005]; [0026]; [0033-0034] Figs. 3-4, in accordance with another embodiment, at least one graphical user interface supporting generation of a custom badge may be provided. The custom badge may be represented by a media token and have associated therewith a set of rules (data structure). The system may create and store a badge having the set of rules and represented by the media token, wherein an instance of the badge represented by the media token is automatically awarded (issued) to individuals satisfying the set of rules. The system may provide data regarding one or more individuals that have been awarded a particular badge via a graphical user interface, which may be made available to the user that generated the particular badge. Through a simple user interface (issuer gateway) one or more predefined templates for user activities may be accessed by a user to create one or more custom badge criteria. A user may generate a custom achievement badge by using one or more visual interfaces to generate user defined activity-based criteria (i.e. rules) for earning an instance of the badge); 
and earner gateway means for providing, to an earner, a notification of the issuance of the digital badge and a reference to a location at which the digital badge is located (Paragraph [0029-0030]; [0043-0045] in accordance with various embodiments, the server allows users to perform various tasks in addition to the creation of badges. More particularly, users may manage badges they have created, search and browse available badges, and/or track their progress towards earning badges. In addition, users may customize their profile (earner gateway) to enable or prevent various users to view their custom generated badges and/or earned badges, as well as specify a desired method of notification when they have earned a badge. More particularly, the system may send messages to individuals in the form of notifications and/or invitations. In addition, the system may make badges available to individuals who have been awarded the badges via various mechanisms (locations) such as a badge store).
Claims 12: Antin discloses the system as per claim 11. Antin further discloses wherein the core engine means comprises: means for receiving the instructions for creating the digital badge, wherein the instructions specify one or more data fields of the digital badge data structure to be included in the digital badge and a value for each of the one or more data fields (Paragraph [0005]; [0026]; [0033-0036] Figs. 2A-4, in accordance with another embodiment, at least one graphical user interface supporting generation of a custom badge may be provided. The custom badge may be represented by a media token and have associated therewith a set of rules (data structure). The system may create and store a badge having the set of rules and represented by the media token, wherein an instance of the badge represented by the media token is automatically awarded to individuals satisfying the set of rules. The system may provide data regarding one or more individuals that have been awarded a particular badge via a graphical user interface, which may be made available to the user that generated the particular badge. Through a simple user interface one or more predefined templates for user activities may be accessed by a user to create one or more custom badge criteria (data fields). A user may generate a custom achievement badge by using one or more visual interfaces to generate user defined activity-based criteria (i.e. rules) for earning an instance of the badge. More particularly, the system may present a plurality of rules options from which a user may select one or more rule options. Once the system has obtained a selection of one or more of the plurality of rule options that have been presented, a set of rules may be generated based upon the selected options. For example, the plurality of rule options may include a plurality of inputs (e.g. data sources), where activity data may be collected via each of the plurality of inputs that is selected. For example, as shown in Fig. 2B, the user has selected the input “Flickr,” which has an associated set of filters “upload photos.” Upon selecting one of the plurality of inputs, the associated set of filters may be presented for selection by the user. The system may then prompt the user for further input pertaining to the selected filter. More particularly, the system may prompt the user for information pertaining to one or more characteristics of the selected filter. In this example, the user is prompted for a number of photos to be uploaded (value), one or more tags that should be associated with the photons, and a geographic location identified in association with the photos); 
and means for creating the digital badge according to the one or more specified data fields and the specified values for each of the one or more data fields (Paragraph [0005]; [0026]; [0033-0036] Figs. 2A-4, in accordance with another embodiment, at least one graphical user interface supporting generation of a custom badge may be provided. The custom badge may be represented by a media token and have associated therewith a set of rules (data structure). The system may create and store a badge having the set of rules and represented by the media token, wherein an instance of the badge represented by the media token is automatically awarded to individuals satisfying the set of rules. The system may provide data regarding one or more individuals that have been awarded a particular badge via a graphical user interface, which may be made available to the user that generated the particular badge. Through a simple user interface one or more predefined templates for user activities may be accessed by a user to create one or more custom badge criteria (data fields). A user may generate a custom achievement badge by using one or more visual interfaces to generate user defined activity-based criteria (i.e. rules) for earning an instance of the badge. More particularly, the system may present a plurality of rules options from which a user may select one or more rule options. Once the system has obtained a selection of one or more of the plurality of rule options that have been presented, a set of rules may be generated based upon the selected options).
Claim 17: Antin discloses the system as per claim 11. Antin further discloses core engine means further for receiving an acceptance from the earner (Paragraph [0028-0030] in accordance with various embodiments, an individual may enroll to earn a particular badge. More particularly, the individual may specify a set of one or more badges that the individual is interested in earning. In accordance with various embodiments, once an individual has signed up to earn a badge, the system may automatically track their online activity (and/or any user input received), apply the custom activity-based criteria for that badge, and send a notification to the individual indicating that the badge has been awarded once the requisite activities have been completed).
Claim 18: Antin discloses the system as per claim 17. Antin further discloses wherein the acceptance from the earner specifies one or more privacy settings corresponding to the digital badge (Paragraph [0028-0033]; [0057-0058] in accordance with various embodiments, an individual may enroll to earn a particular badge. More particularly, the individual may specify a set of one or more badges that the individual is interested in earning. In addition, users may customize their profile to enable or prevent various users to view their custom generated badges and/or earned badges, as well as specify a desired method of notification when they have earned a badge. In accordance with various embodiments, once an individual has signed up to earn a badge, the system may automatically track their online activity (and/or any user input received), apply the custom activity-based criteria for that badge, and send a notification to the individual indicating that the badge has been awarded once the requisite activities have been completed. In this manner, a user may select one or more data sources via which one or more user specified activities is to be monitored).

Therefore, claims 11-12 and 17-18 are rejected under U.S.C. 102.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Antin (US 2013/0086484) in view of McConnell (US 2016/0139791).
Claim 13: Antin discloses the system as per claim 12. However, Antin does not disclose wherein creating the digital badge further comprises: determining an identity of the issuer; identifying one or more permissions allocated to the issuer; determining one or more permissions required for providing the instructions received from the issuer; determining that the permissions required for providing the instructions received from the issuer are allocated to the issuer.
In the same field of endeavor of managing a social network profile with accomplishment and sill badges McConnell teaches wherein creating the digital badge further comprises: determining an identity of the issuer (Paragraph [0069] user profile data aggregator may be configured to query a business database system on an identifier associated with the user. For example, the employee’s name or employee identification number may be used as the basis of a query run on business information database system). Identifying one or more permissions allocated to the issuer (Paragraph [0056] the users of a user system may differ in their respective capacities, and the capacity of a particular user system might be entirely determined by permissions (permission levels) for the current user. Different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user’s security or permission level, also called authorization). Determining one or more permissions required for providing the instructions received from the issuer (Paragraph [0056] the users of a user system may differ in their respective capacities, and the capacity of a particular user system might be entirely determined by permissions (permission levels) for the current user. In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. (The examiner notes that under the broadest reasonable interpretation of determining one or more permissions required for providing information would be involved in determining if the permission level of a user is able to access certain applications and database information). Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user’s security or permission level, also called authorization). Determining that the permissions required for providing the instructions received from the issuer are allocated to the issuer (Paragraph [0056] the users of a user system may differ in their respective capacities, and the capacity of a particular user system might be entirely determined by permissions (permission levels) for the current user. In systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user’s security or permission level, also called authorization).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of creating achievement-based badges on a social network as taught by Antin with the system of determining the identify of a user, one or more permissions allocated to the user, and determining for providing instructions as taught by McConnell (McConnell [0056]). With the motivation of helping to maintain an online social network profile by verified users (McConnell [0038]).
Claim 14: Modified Antin discloses the system of claim 13. However, Antin does not disclose core engine means further for executing a self-issuer procedure when the identity of the issuer corresponds to the value for the earner identity field.
In the same field of endeavor of managing a social network profile with accomplishment and sill badges McConnell teaches core engine means further for executing a self-issuer procedure when the identity of the issuer corresponds to the value for the earner identity field (Paragraph [0071]; [0090]; [0097]; Fig. 4, accordingly information may be retrieved from social networks. The social network profile information may include a user’s achievement badges in particular skill areas. The system may be configured to access and retrieve a user’s skill information. The skill information may include one or more data values that include a user’s self-identified skills. (The examiner notes that the broadest reasonable interpretation of a means for executing a self-issuer procedure would include determining that a user has self-identified skills that they want recognized on a profile)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of creating achievement-based badges on a social network as taught by Antin with the system of core engine means further for executing a self-issuer procedure when the identity of the issuer corresponds to the value for the earner identity field as taught by McConnell (McConnell [0090]). With the motivation of helping to maintain an online social network profile by verified users (McConnell [0038]).
Claim 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Antin (US 2013/0086484) in view of Grayevsky (US 2014/0129463).
Claim 15: Antin discloses the system as per claim 12. However, Antin does not disclose wherein the instructions include an endorsement request and an endorser identification.
In the same field of endeavor of endorsing a user skills Grayevsky teaches wherein the instructions include an endorsement request and an endorser identification (Paragraph [0024]; [0033]; [0071] Fig. 5, it is also an object of the invention to allow the job applicants with the ability to request endorsements. In Fig. 5, the sent list is a list that is pre-populated with the personal information that is extrapolated from the applicant’s social network. The sent list is comprised of various categories. Each category, there is a list of individuals that may serve as an endorser who may endorse or recommend for the applicant).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of creating achievement-based badges on a social network as taught by Antin with the system of requesting an endorsement and identifying an endorser as taught by Grayevsky (Grayevsky [0033]). With the motivation of facilitating the communication between endorsers and endorsees and interested third parties (Grayevsky [0002]).
Claim 16: Modified Antin discloses the system as per claim 15. However, Antin does not disclose wherein creating the digital badge further comprises: searching for the endorser identification within a list of authorized endorsers; transmitting a notification to the endorser corresponding to the endorser identification included in the instructions if the endorser identification is found within the list of authorized endorsers; and alerting the issuer that the endorser identification was not found within the list of authorized endorsers otherwise.
In the same field of endeavor of endorsing a user skills Grayevsky teaches wherein creating the digital badge further comprises: searching for the endorser identification within a list of authorized endorsers (Paragraph [0024]; [0033]; [0071] Fig. 5, it is also an object of the invention to allow the job applicants with the ability to request endorsements. In Fig. 5, the sent list is a list that is pre-populated with the personal information that is extrapolated from the applicant’s social network. The sent list is comprised of various categories. Each category, there is a list of individuals that may serve as an endorser who may endorse or recommend for the applicant). Transmitting a notification to the endorser corresponding to the endorser identification included in the instructions if the endorser identification is found within the list of authorized endorsers (Paragraph [0024]; [0033]; [0067-0071] Fig. 5, it is also an object of the invention to allow the job applicants with the ability to request endorsements. In Fig. 5, the sent list is a list that is pre-populated with the personal information that is extrapolated from the applicant’s social network. The sent list is comprised of various categories. Each category, there is a list of individuals that may serve as an endorser who may endorse or recommend for the applicant. Upon selecting the desirable individuals for the “send list” the endorsee will be prompted by the system to review the “send request form” wherein the endorsee can include a message to those individuals on the send list in order to obtain the desired endorsement. Upon the endorsee’s satisfaction and approval, the “vouch request” will be sent out via email or other means). And alerting the issuer that the endorser identification was not found within the list of authorized endorsers otherwise (Paragraph [0024]; [0033]; [0071] Fig. 5, it is also an object of the invention to allow the job applicants with the ability to request endorsements. In Fig. 5, the sent list is a list that is pre-populated with the personal information that is extrapolated from the applicant’s social network. The sent list is comprised of various categories. Each category, there is a list of individuals that may serve as an endorser who may endorse or recommend for the applicant).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of creating achievement-based badges on a social network as taught by Antin with the system of searching for an endorser within a list of authorized endorser as taught by Grayevsky (Grayevsky [0071]). With the motivation of facilitating the communication between endorsers and endorsees and interested third parties (Grayevsky [0002]).
Therefore, claims 13-16 are rejected under U.S.C. 103.
Response to Arguments
Applicant’s arguments, see Remarks, filed April 26, 2021 with respect to the rejection of claim(s) 14 under U.S.C. §112 have been fully considered and are not persuasive.
Applicant argues that claim 14 recites that one skilled in the art would understand that the claimed “self-issuer procedure” is not limited to implementation where verification by an HR manager is required. And that the specification recites an “earner self-issue badge allows an earner to self-report a BADGECERT for the purpose of describing an accomplishment not documented by a formal issuer.” However, the examiner respectfully claims that the applicant has not addressed the underlying issue regarding claim 14. The applicant recites “the process by which a badge earner may self-issue a badge is similar to the (process) employed by corporate earners, except the process whereby the self-issued badge is verified by a superior, such as a manager or supervisor, is absent.” However, this does not elaborate as to what the “self-issuer procedure” is or how it is performed. Merely stating the self-issuer procedure is similar to other processes does not explain what steps are executed when “the identity of the issuer corresponds to the value for the earner identity field.” The examiner finds the claim indefinite as it fails to recite the metes and bounds of the claims so one of ordinary skill in the art would understand how to avoid infringement of the patent. Additionally, the examiner finds that the applicant has not shown sufficient structure in the specification that one of ordinary skill in the art would recognize what would be used to perform a claimed function (see MPEP 2181).
Therefore, the examiner maintains the rejection of claim 14 under U.S.C. 112(b).
Applicant’s arguments, see Remarks, filed April 26, 2021 with respect to the rejection of claim(s) 1-18 under U.S.C. §101 have been fully considered and are not persuasive.
Applicant argues that the claims do not recite a mental process and/or a certain method of organizing human activity as the claims are directed to “a particular system arrangement by which digital badges are created, issued, notified, and managed.” And the claims could not be performed mentally as they are “uniquely suited to a computer environment” and are not merely “mentally creating a series of requirements for another individual to earn a certificate, badge, or some other symbol of achievement.” However, the examiner respectfully disagrees as the claims are directed to: providing data contained in a “badge” the badge having a badge data structure, creating the badge, storing the badge and the data corresponding to the image, issuing the badge, and providing a notification of the issuance of the badge. These claim limitations are directed towards a mental process as a person could reasonably create a “badge” with a set of corresponding criteria and information, such as one would understand a merit badge for a scout group or some other type of certification or degree symbolizing a user’s achievements. Examples of similar claims the courts have determined recite a mental process include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). The applicant further argues that the claims cannot recite a mental process as they are uniquely suited for a computer environment. However, the examiner respectfully disagrees as claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). Additional claims the courts have identified to recite a mental process despite being performed on a computer include: FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. And, computer readable storage media comprising computer instructions to implement a method for determining a price of a product offered to a purchasing organization – Versata, 793 F.3d at 1312-13, 115 USPQ2d at 1685. Therefore, the examiner finds the claims to be directed to a mental process. Furthermore, the claims are directed to a certain method of organizing human activity as the claims are directed to following a set of instructions and managing personal behavior or relationships or interactions between people. The claims are directed towards mere instructions to creating a badge, storing the badge, receiving instructions from an issuer, issuing the badge based on the received instructions, and providing a notification of issuance. Similar claims the courts have identified as managing personal behavior include: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40. The Federal Circuit determined that the claims were directed to the abstract idea of "tracking financial transactions to determine whether they exceed a pre-set spending limit (i.e., budgeting)", which "is not meaningfully different from the ideas found to be abstract in other cases before the Supreme Court and our court involving methods of organizing human activity." 792 F.3d. at 1367-68, 115 USPQ2d at 1640;  filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis); and considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691; oter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 126 USPQ2d 1498 (Fed. Cir. 2018). The social activity at issue in Voter Verified was voting. The patentee claimed "[a] method for voting providing for self-verification of a ballot comprising the steps of" presenting an election ballot for voting, accepting input of the votes, storing the votes, printing out the votes, comparing the printed votes to votes stored in the computer, and determining whether the printed ballot is acceptable. 887 F.3d at 1384-85, 126 USPQ2d at 1503-04. The Federal Circuit found that the claims were directed to the abstract idea of "voting, verifying the vote, and submitting the vote for tabulation", which is a "fundamental activity that forms the basis of our democracy" and has been performed by humans for hundreds of years. 887 F.3d at 1385-86, 126 USPQ2d at 1504-05; and Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Therefore, the recited claims are directed to an abstract idea.
The applicant further argues that the additional elements of a digital overlay to an image would integrate the abstract idea into a practical application. However, the examiner respectfully disagrees as a claim can recite a mental process even if the claim is being performed on a computer. Furthermore, the additional elements are directed towards merely reciting the words “apply it” or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examples of cases the courts have identified as not sufficient to show an improvement in computer functionality include:  Generating restaurant menus with functionally claimed features, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; and Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018). Therefore, the additional element of a digital overlay does not direct the claims to a practical application.
Therefore, the examiner maintains the rejection of claims 11-18 over U.S.C. 101.
Applicant’s amendments, see Remarks, filed April 26, 2021 with respect to the rejection of claim(s) 11-18 under U.S.C. §102 and 103 are moot because Applicant has amended the claims, which required further search and consideration. See above, ground(s) of rejection made in view of Claims 11-12 and 17-18 as being anticipated by Antin (US 2013/0086484). However, where relevant, the Examiner will respond to Applicant’s arguments.
The applicant argues that Antin does not recite the corresponding structure for the recited means plus function claim limitations: core engine means for creating the digital badge; issuer gateway means for receiving instructions from an issuer, and for issuing the digital badge; earner gateway means for providing, to an earner, a notification of the issuance of the digital badge and a reference to a location at which the digital badge is located; means for receiving the instructions for creating the digital badge; means for creating the digital badge according to the one or more specified data fields and the specified values for each of the one or more data fields; core engine means further for executing a self-issuer procedure when the identity of the issuer corresponds to the value for the earner identity field; core engine means further for receiving an acceptance from the earner. However, the examiner respectfully disagrees with the applicant’s arguments as Antin recites the means to perform the recited claim functions by reciting “a typical computer system that, when appropriately configured or designed, can serve as a system of this invention. The computer includes any number of processors that are coupled to storage devices including primary storage. The CPU may also be coupled to an interface that connects to one or more input/output devices such as video monitors, or other well-known input devices” (Antin [0084-0085]; Fig. 7). Furthermore, Antin provides the function of core engine means for creating the digital badge, “the system may create and store a badge having the set of rules and represented by a media token. The system may generate a user generated badge in response to input received via a graphical user interface” (Antin [0026]). Issuer gateway means for receiving instructions from an issuer, and for issuing the digital badge “at least one graphical user interface supporting the generation of a custom badge may be provided. The system may create and store a badge having the set of rules, wherein an instance of the badge is automatically awarded (issued) to individuals satisfying the set of rules. Through a simple user interface one or more predefined templates for user activities may be accessed by a user to create one or more custom badge criteria (instructions from an issuer)” (Antin [0033-0034]; Fig. 3). Earner gateway means for providing, to an earner, a notification of the issuance of the digital badge and a reference to a location at which the digital badge is located, “the system may send messages to individuals in the form of notifications and/or invitations. In addition, the system may make badges available to individuals who have been awarded the badges via various mechanisms such as a badge store” (Antin [0043-0045]). Means for receiving the instructions for creating the digital badge “the system may create and store a badge having the set of rules and represented by a media token. The system may generate a user generated badge in response to input received via a graphical user interface” (Antin [0026]). Means for creating the digital badge according to the one or more specified data fields and the specified values for each of the one or more data fields “the system may create and store a badge having the set of rules and represented by a media token. The system may generate a user generated badge in response to input received via a graphical user interface. Through a simple user interface, one or more predefined templates for user activities may be accessed by a user (e.g. do x online activity y times in z location) to create one or more custom badge criteria. A user may generate a custom achievement badge by using one or more visual interfaces to generate user defined activity-based criteria (e.g. rules) for earning an instance of the badge” (Antin [0026]; [0033]; Fig. 2B). Core engine means further for receiving an acceptance from the earner, “in accordance with various embodiments once an individual has signed up to earn a badge, the system may automatically track their online activity” (Antin [0030]). Therefore, the examiner believes the art taught by Antin is substantially equivalent in performing the recited functions of the claims. 
However, Antin does not recite core engine means further for executing a self-issuer procedure when the identity of the issuer corresponds to the value for the earner identity field. As stated above Antin can be modified with McConnell to teach the recited claim limitation as McConnell recites “The system may be configured to access and retrieve a user’s skill information. The skill information may include one or more data values that include a user’s self-identified skills” (McConnell [0090]). Therefore, the examiner notes that the system as recited in Antin and McConnell are equivalent to the means for performing the individual functions recited in each claim limitation and therefore claims 11-12 and 17 are anticipated by Antin and claim 14 is obvious in view of Antin in combination with Dumas. 
The applicant further argues that claim 11 recites “a core engine means for creating the digital badge; an issuer gateway means for receiving instructions form an issuer; and an earner gateway means for providing a notification.” Applicant further cites that the core engine means for creating the digital badge is taught in Fig. 1, item 105 and paragraph [0035] of the specification. However, the examiner finds the element to merely show the “core engine” as including one or more processors stored in a cloud which are configured to execute generic software. Applicant further cites paragraphs [0104-0112] and [0122-0127] as teaching the core engine means for creating the digital badge. However, the examiner finds these sections to merely recite tables of information inputs. These inputs are not comparable to an algorithm which is defined as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.”  See MPEP 2181(II)(B). Applicant cites that the issuer gateway means for receiving instructions and issuing the digital badge are recited in Figs. 2 and 3. However, the examiner finds the figures to merely recite that the issuer issues the digital badge without any further details in how this is done. The examiner finds that the specification details a core engine that are configured to execute computer readable instructions but not what those instructions (i.e. algorithms) are for creating a digital badge (Specification [0035]). Furthermore, the specification does not discuss an issuer gateway nor an earner gateway and the corresponding algorithms for performing the limitations of receiving instructions and providing a notification. Therefore, the examiner does not agree that the recited core engine means, issuer gateway means, and earner gateway means are directed to a specific algorithm but that the claim limitations in claim 11 include the broadest reasonable interpretation of a series of processors capable of running generic software that is capable of performing the recited function of these limitations.
The applicant further argues that claim 12 recites a core engine means for receiving instructions for creating the digital badge; and a means for creating the digital badge. Applicant cites paragraphs [0123-0127] and tables 13-14 for teaching a means for receiving the instructions for creating the digital badge. As well as, paragraphs [0045]; [0047]; for teaching a means for creating the digital badge according to the one or more specified data fields. However, the examiner finds these sections to merely recite tables of information inputs. These inputs are not comparable to an algorithm which is defined as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.” Therefore, the cited paragraphs are not teaching a means for performing the claimed limitations. The specification details a core engine that is configured to execute computer readable instructions but not what those instructions (i.e. algorithms) are for creating a digital badge (Specification [0035]). Therefore, the examiner does not agree that the recited means for receiving instructions and means for creating the digital badge are directed to a specific algorithm but that the claim limitations in claim 12 include the broadest reasonable interpretation of a series of processors capable of running generic software that is capable of performing the recited function of these limitations.
The applicant further argues that claim 14  is directed to Figure 23 and paragraph [0082-0086] and [0203-0207] to teach the core engine means for executing a self-issuer procedure when the identity of the issuer corresponds to the value for the earner identify field. However, the recited sections discusses a process of an issuer receiving an endorsement for a badge and does not include the step of matching an issuer identity value to an earner identity field. Furthermore, paragraph [0203-0207] are not found in the specification as the last paragraph is the specification (dated November 12, 2018) is paragraph [0200].
The applicant further argues that claim 17 recites a “core engine means for receiving an acceptance from the earner.” And that those elements are taught in Paragraphs [0048] and [0133-0135] in the specification as well as Figure 3 step 216. However, the specification does not discuss an issuer gateway nor an earner gateway and the corresponding algorithms for performing the limitations of receiving instructions and providing a notification. The specification details a core engine that is configured to execute computer readable instructions but not what those instructions (i.e. algorithms) are for receiving an acceptance from an earner (Specification [0035]; [0048]). The specification merely states that the earner accepts a digital badge via a standard internet connection or through an earner accept call flow. This does not limit the interpretation of the claim to a specific piece of hardware for performing the task or a specific piece of software executing an algorithm.
Therefore, the examiner maintains the current rejection under U.S.C. 102 and 103 rejections.
Dependent claims 12-18 were argued by representative as being allowable only as being dependent on claim 11. Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lempel (US 2010/0261520) System and method for wagering badges.
Skiens (US 8959149) Personal badges for social networks.
Tarjan (US 2012/0150759) Non-gaming on-line achievement awards.
Dumas (US 2013/0097169) Personal achievement and recognition system and method.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COREY RUSS/Examiner, Art Unit 3629          

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629